Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 1 of 10




                                                              CASE NO. 21-40-BER
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 2 of 10
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 3 of 10
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 4 of 10
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 5 of 10
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 6 of 10
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 7 of 10
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 8 of 10
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 9 of 10
Case 2:21-mj-00040-BER Document 1 Entered on FLSD Docket 06/18/2021 Page 10 of 10
